United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camden, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John D. Richardson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket Nos. 17-1858
Issued: April 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2017 appellant, through counsel, filed a timely appeal from an April 11,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Accompanying appellant’s request for appeal, counsel submitted new evidence. The Board may not consider
evidence that was not before OWCP at the time it issued the April 11, 2017 decision. 20 C.F.R. § 501.2(c)(1). The
Board therefore lacks jurisdiction to review this evidence for the first time on appeal.

ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled from work for the period October 15 to December 9, 2016 causally related to her accepted
March 21, 2014 employment injury.
FACTUAL HISTORY
On March 26, 2014 appellant, then a 47-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on March 21, 2014 she lifted a box while at work and
sustained a right arm injury. She stopped work on that day.
Appellant was first treated on March 21, 2014 at a hospital emergency room by Dr. Robert
Ruth, a Board-certified family practitioner, who noted that appellant had lifted a box at work earlier
that day. Dr. Ruth obtained x-rays of the cervical spine which demonstrated narrowing and
hypertrophic changes from C4 through C6. He diagnosed a normal right shoulder and multilevel
osteoarthritic and degenerative cervical disc disease.
OWCP accepted the claim for right acromioclavicular shoulder sprain.
On March 27, 2014 appellant accepted a modified-duty position. She remained on light
duty.
In a March 31, 2014 report, Dr. Huey R. Kidd, an attending osteopathic physician Boardcertified in family practice, provided medical reports dated from March 31 to May 14, 2014 in
which he noted appellant’s worsening right shoulder symptoms. He diagnosed right biciptal
tendinitis and prescribed physical therapy.4
Appellant stopped work on or about August 11, 2014 and did not return. She filed claims
for wage-loss compensation (Form CA-7) for intermittent periods of disability from August 12,
2014 to October 14, 2016. In response to each of appellant’s claims, OWCP issued a development
letter which notified her of the type of additional evidence needed to establish her claim, including
a report from her attending physician explaining how and why the accepted right shoulder injury
would totally disable her for work for the claimed periods. In response, appellant submitted
medical reports from several treating physicians.
Dr. H. John Park, an attending Board-certified orthopedic surgeon, provided reports dated
from June 10, 2014 through January 7, 2015 finding appellant totally disabled from work due to a
right rotator cuff tear, right rotator cuff dysfunction, right shoulder impingement syndrome, a
superior labrum from anterior to posterior(SLAP) lesion, and fibromyalgia.5 He attributed these
diagnoses to the accepted March 21, 2014 employment injury.

4

Appellant participated in physical therapy treatments in May and June 2014.

5
In a December 22, 2014 report, Dr. James V. Richardson, a physician specializing in emergency medicine,
diagnosed chronic right shoulder and neck pain.

2

In a January 27, 2016 report, Dr. Park provided a history of injury and treatment. He
diagnosed a right shoulder biceps-labrum complex injury, reflex sympathetic dystrophy (RSD) of
the right arm and shoulder, complex regional pain syndrome (CRPS), severe right adhesive
capsulitis, and right rotator cuff dysfunction. Dr. Park opined that all of the diagnosed conditions
were directly related to lifting a heavy box at work on March 21, 2014. He noted that appellant
had an “essentially nonfunctioning right shoulder with severe chronic pain” and paresthesias in
her right arm and neck.
Dr. R. Lee Murphy, an attending Board-certified orthopedic surgeon, provided a history of
injury and treatment in a February 1, 2016 report. On examination, he found positive Hawkins’
and Neer’s signs, 4+/5 biceps strength, and a “ratcheting exam[ination].” Dr. Murphy diagnosed
right shoulder and upper extremity pain syndrome, possibly CRPS. He noted that the original
injury was “hard to sort out” as it occurred “quite a while ago.” Dr. Murphy recommended
additional diagnostic studies. In a May 13, 2016 report, he noted an impression of suspected RSD
of the right upper extremity.6
In an October 3, 2016 report, Dr. Bradley Katz, an attending Board-certified
anesthesiologist, opined that there were inconsistencies between appellant’s presentation and
findings on examination. He diagnosed right arm pain. On an October 31, 2016 examination,
Dr. Katz noted no swelling or atrophy of the right arm. He diagnosed right shoulder pain.
By decisions dated from November 18, 2014 through October 27, 2016, OWCP denied
appellant’s claims for intermittent wage-loss compensation from August 12, 2014 to October 14,
2016 as the medical evidence of record contained insufficient rationale to demonstrate that the
accepted March 21, 2014 right shoulder injury disabled her from work for the claimed periods.7
On November 22, 2016 appellant claimed wage-loss compensation (Form CA-7) for total
disability from October 15 to November 11, 2016. In a November 30, 2016 letter, OWCP notified
appellant of the type of additional evidence needed to establish her claim, including a report from
6

On May 5, 2016 Dr. Larry W. Epperson, a Board-certified neurologist, obtained electromyography (EMG) and
nerve conduction velocity (NCV) studies of the right upper extremity and right C5-8 paraspinal muscles within normal
limits. He noted that appellant had swelling in the right arm and may have “a form of RSD.” A May 5, 2016 MRI
scan of the cervical spine showed multi-level degenerative changes from C4 through C6. On June 17, 2016 appellant
underwent a cervical epidural steroid injection.
7

OWCP issued decisions on the following dates denying appellant’s claims for wage-loss compensation as noted:
November 18, 2014 for the period August 12 to October 17, 2014; February 5, 2015 for the period October 18 to
December 26, 2014; April 30, 2015 for the period February 7 to March 6, 2015; July 13, 2015 for the period March 21
to April 3, 2015; August 6, 2015 for the periods May 2 to 15 and May 30 to June 12, 2015; October 23, 2015 for the
period June 13 to July 10, 2015; November 12, 2015 for the period August 8 to September 4, 2015; December 29,
2015 for the period September 5 to 18, 2015; January 15, 2016 for the period September 19 to October 30, 2015;
March 9, 2016 for the period October 31 to December 11, 2015; March 23, 2016 for the period December 12, 2015 to
January 8, 2016; May 17, 2016 for the period January 23 to February 19, 2016; June 3, 2016 for the period January 9
to March 18, 2016; August 4, 2016 for the period April 16 to May 13, 2016; September 15, 2016 for the period May 14
to 27, 2016; October 5, 2016 for the period June 27 to July 8, 2016; October 27, 2016 for the period July 23 to
September 2, 2016; and December 14, 2016 for the period September 3, 2016 to October 14, 2016. OWCP paid
appellant 12 hours of compensation from June 11 to 24, 2016 on the supplemental rolls for attendance at medical
appointments to treat the accepted employment injury.

3

her attending physician explaining how and why work factors totally disabled her from work for
the claimed period. It afforded appellant 30 days to submit such evidence.
In response, appellant submitted a November 11, 2016 report from Dr. Murphy, who noted
that appellant’s right upper extremity complaints began when she lifted a heavy box. Dr. Murphy
diagnosed RSD of the right shoulder “and probably associated adhesive capsulitis.” He released
appellant to restricted duty. Dr. Murphy opined that appellant had attained maximum medical
improvement (MMI).
In a November 28, 2016 report, Dr. Katz diagnosed right shoulder pain with diffuse
tenderness to palpation and limited motion throughout the right arm.
On December 16, 2016 appellant filed claims (Form CA-7) for compensation from
November 12 to December 9, 2016. In a December 21, 2016 letter, OWCP notified her of the type
of additional evidence needed to establish her claim, including a report from her attending
physician explaining how and why work factors totally disabled her from work for the claimed
period. It afforded appellant 30 days to submit such evidence.
In response, appellant submitted June 17 and December 21, 2016 reports from Dr. Katz,
who noted that appellant’s symptoms of chronic neck and right shoulder pain began approximately
two years before when she lifted an item at work. Appellant felt a “pop” in her right shoulder and
experienced the onset of right shoulder pain, which progressed over time to involve the entire right
arm and the cervical spine. Dr. Katz noted inconsistencies between appellant’s symptoms and
objective findings on examination. He diagnosed cervical radiculitis and right shoulder pain.
Dr. Katz prescribed analgesic medication.
By decision dated February 9, 2017, OWCP denied appellant’s claim for compensation for
the period October 15 to December 9, 2016 as the medical evidence of record was insufficient to
establish total disability for work for the claimed period.
In a letter dated February 9, 2017 and received by OWCP on March 3, 2017, appellant
requested reconsideration of OWCP’s February 9, 2017 decision. She provided her August 3,
2015 affidavit in which she asserted that she had no difficulties with her right shoulder prior to the
accepted March 21, 2014 employment injury. Appellant submitted April and May 2015 affidavits
from five coworkers who attested that she had no physical limitations prior to the accepted
March 21, 2014 employment injury. She also provided copies of medical evidence previously of
record, and literature about FECA claim procedures.
By decision dated April 11, 2017, OWCP denied modification of its prior decision as the
evidence of record failed to establish that appellant was totally disabled for work from October 15
to December 9, 2016 due to the accepted March 21, 2014 employment injury.

4

LEGAL PRECEDENT
Section 8102(a) of FECA8 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”9 This meaning, for brevity, is expressed as disability for work.10
For each period of disability claimed, the employee has the burden of proving that she was disabled
for work as a result of the accepted employment injury.11 Whether a particular injury caused an
employee to be disabled for employment and the duration of that disability are medical issues
which must be proved by the preponderance of the reliable probative and substantial medical
evidence.12
ANALYSIS
The Board finds that appellant failed to establish that she was totally disabled from work
for the period October 15 to December 9, 2016, causally related to her accepted March 21, 2014
right acromioclavicular shoulder sprain.
To meet her burden of proof, appellant must submit medical evidence with a reasoned
explanation as to why the accepted right shoulder injury would totally disable her for work for the
claimed period.
Dr. Park, an attending Board-certified orthopedic surgeon, did not address appellant’s
disability status for the period October 15 to December 9, 2016. His opinion is therefore of limited
probative value in establishing the claimed period of disability.13 For each period of disability
claimed, an employee must establish that she was disabled from work as a result of the accepted
employment injury. The Board will not require OWCP to pay compensation for disability without
sufficient medical evidence to support the claim. To do so would essentially allow an employee
to self-certify his or her disability and entitlement to compensation.14
Dr. Murphy, an attending Board-certified orthopedic surgeon, diagnosed possible CRPS
and RSD in reports from February 1 to November 11, 2016. He explained that the etiology of the
8

5 U.S.C. § 8102(a).

9

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
10

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

11

See William A. Archer, 55 ECAB 674 (2004).

12

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

13

T.P., Docket No. 17-0423 (issued December 20, 2017).

14

See C.Y., Docket No. 17-0605 (issued January 11, 2018).

5

diagnosed conditions was unclear as the March 21, 2014 injury had occurred “quite a while ago.”
Dr. Murphy found that appellant had attained MMI as of November 11, 2016 and released her to
restricted duty. The only accepted condition in this case was right acromioclavicular shoulder
sprain. To establish that additional diagnosed conditions were causally related to the accepted
injury, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty and must be supported by medical rationale, explaining the nature of the relationship
between the diagnosed condition and appellant’s specific employment injury.15 The Board has
held that an opinion which is equivocal in nature is of limited probative value regarding the issue
of causal relationship.16 His opinion is therefore equivocal and does not demonstrate that appellant
was totally disabled for work during the claimed period.
Dr. Katz, an attending Board-certified anesthesiologist, provided reports from October 3
through December 21, 2016 which addressed appellant’s condition during the claimed period of
disability. He opined that appellant’s presentation was inconsistent with the objective findings on
examination. Dr. Katz noted that appellant’s right shoulder symptoms began when she lifted an
item at work in 2014, but did not specifically identify the accepted March 21, 2014 employment
injury. He diagnosed right upper extremity pain and cervical radiculitis, neither of which were
conditions accepted by OWCP. As Dr. Katz did not provide medical rationale supporting that the
accepted March 21, 2014 right acromioclavicular sprain disabled appellant for work from
October 15 to December 9, 2016, his opinion is insufficient to meet appellant’s burden of proof.17
OWCP notified appellant by November 30 and December 21, 2016 letters of the additional
evidence needed to establish her claim, including her physician’s well-rationalized opinion
supporting that the accepted right acromioclavicular sprain disabled her for work from October 15
to December 9, 2016. As she did not submit such evidence, appellant has failed to meet her burden
of proof.
On appeal, counsel contends that OWCP ignored the medical evidence of record. As set
forth above, the medical evidence of record is insufficient to establish that appellant was totally
disabled for work for the claimed period.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she was
totally disabled from work for the period October 15 to December 9, 2016, causally related to her
accepted March 21, 2014 employment injury.

15

W.W., Docket No. 09-1619 (issued June 2, 2010).

16

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956).

17

Supra note 11.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated April 11, 2017 is affirmed.
Issued: April 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

